Indian claims; attorney fee award. — This case has been the subject of numerous decisions of this court on various paragraphs of the petition, the decisions having been reported in the Court of Claims Eeports. On June 29, 1973, the court issued the following order:
“This case comes before the court on the petition, filed May 21,1973, of attorneys for The Confederated Salish and *1103Kootenai Tribes of the Flathead Reservation, Montana, for an award of attorneys’ fees pursuant to the provisions of Section 7 of ibhe Act of July 30, 1946, 60 Stat. 715, 716. Upon consideration thereof, together with defendant’s response, filed June 7, 1973, asserting that defendant interposes no objection thereto, and the Tribal Resolution of December 20, 1972, indicating consent thereto, and without oral argument,
“IT IS ORDERED that the said petition for award of attorneys’ fees be and the same is hereby granted and that the attorney of record, on behalf of the attorneys referred to in the said petition, is awarded an attorney fee in the amount of $2,234,313.63 which is 10 per cent of the total of the net judgments entered by this court in this case, as set forth, and is determined and found by the court to be reasonable and equitable and in conformance with the provisions of the contracts of employment, the applicable statute and the Tribal Resolution pertaining thereto.”
BY THE COURT
(Sgd) WlLSON CoWEN Chief Judge